DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 27, 2019 is acknowledged.  The traversal is on the ground(s) that Group III should not have a lack of unity from Group I because it includes all of the features of independent claim 19, the independent claim of Group I.  This is not found persuasive because Group I and III lack unity of invention because even though the inventions of these groups require the technical feature of “A projection optical unit that images electromagnetic radiation emitted by an optoelectronic semiconductor chip comprising: a first lens element, a second lens element, wherein the two lens elements each comprise a first light-refracting surface and a second light-refracting surface located opposite the first light-refracting surface, the second light-refracting surface of the first lens element faces the first light-refracting surface of the second lens element, and the four light-refracting surfaces each comprise an asphere-shaped surface section such that the respective surface section forms an aspherical lens.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kloos (US 2013/0208493); as a result of this a posteriori evaluation of the technical features of Group III (claim 34), the Examiner finds that claim 34 should be grouped with non-elected Group II, which includes claim 27 from which it depends.
The requirement is still deemed proper and is therefore made FINAL.


Claim 35, which depends from independent claim 19, includes the same special technical feature as independent claim 27 of Group II; because the technical feature of claim 19 is disclosed by Kloos (US 2013/0208493), it is not found to define a contribution over the prior art newly filed claim 35 is considered to belong to Group II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 35 is withdrawn from consideration as being directed to a non-elected invention.  See MPEP 1850 II.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloos (US 2013/0208493).
	Regarding claim 19, Kloos discloses A projection optical unit that images electromagnetic radiation emitted by an optoelectronic semiconductor chip comprising (4; Paragraph [0003, 0024]): a first lens element (3; Paragraph [0023]), a second lens element (2; Paragraph [0023]), wherein the two lens elements each comprise a first light-refracting surface and a second light-refracting surface located opposite the first light-refracting surface, the second light-refracting surface of the first lens element faces the first light-refracting surface of the second lens element, and the four light-refracting surfaces each comprise an asphere-shaped surface section such that the respective surface section forms an aspherical lens (Paragraph [0032]).
	Regarding claim 20, Kloos further discloses wherein one or a plurality of the aspherical lenses each comprise a shape of a plane asphere (Paragraph [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloos (US 2013/0208493) in view of Konishi (US 2011/0122638).
	Regarding claim 26, Kloos teaches the invention of claim 19, including lenses, but is silent as to the material they are made of. 
	In the same field of endeavor, Konishi teaches an aspherical lens, like Kloos, made of polycarbonate in order to provide an optically transparent material for the lens (Paragraph [0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kloos to have the lenses be made of polycarbonate in order to provide an optically transparent material for the lens, as disclosed by Konishi.
Additionally, in claim 26, here the Applicant is claiming the product of a lens including a method (i.e. a process) of making the lens, consequently, claim 26 is considered a "product-by-process" claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  Rather, it is the product itself that must be new and not obvious (see MPEP 2113). Accordingly, the lens of Kloos in view of Konishi is considered to meet the structural limitations claimed.

Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879